     Case 2:19-cv-02224-TLN-EFB Document 10 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE WALLACE,                                    No. 2:19-cv-2224-TLN-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    GASTELO,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. On April 27, 2020, petitioner requested an extension of time to file his

19   objections to the April 13, 2020 findings and recommendations.

20          Good cause appearing, it is ORDERED that petitioner’s request (ECF No. 9) is granted

21   and petitioner has 30 days from the date this order is served to file his objections.

22   Dated: April 30, 2020.

23

24

25

26

27

28
